DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 8-16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 and any claim dependent therefrom is allowable because the prior art of record fails to teach or fairly suggest a processing apparatus for anaerobic treatment of biological degradable material to produce a combustible gas in the claimed environment or scope of claim that includes a removable cover including a rotating seal and manifold structure that includes at least a first gas connection and a second gas connection.  While the closest prior art of record of Yang et al. (WO 2012/116394) discloses a rotating chamber with mixing blades and a gas collection conduit, the reference fails to teach or fairly suggest the use of a removable cover including a rotating seal and manifold structure that includes at least a first gas connection and a second gas connection.  While the additional references of Noll (US 2007/0190643); Vaseen (US 4,223,094) and Eggersmann (US 2015/0031104) disclose the use of a sealable cover; a rotating seal for gas in/out using a single conduit; and the introduction and removal of gas in an anaerobic reactor, the prior art of record fails to teach or fairly suggest a cover with a rotating seal and manifold as required of claim 1.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB